OPINION — AG — (1) THE CORRECTION (DEPARTMENT OF CORRECTIONS) DOES NOT HAVE THE AUTHORITY TO RENOVATE, EXPAND, OR EXTEND A CORRECTION (CONSTRUCTION, BUILDING) FACILITY WITHOUT LEGISLATIVE APPROVAL AND THE THIRTY SEVENTH OKLAHOMA FIRST SESSION LEGISLATURE'S APPROPRIATED FUNDS FOR THE COMMUNITY TREATMENT CENTER IN ENID, OKLAHOMA WILL LAPSE THIRTY (30) MONTHS FROM JUNE 5, 1979. (2) THE APPROPRIATION OF FUNDS FOR PERMANENT IMPROVEMENTS ON PROPERTY THE STATE OF OKLAHOMA LEASES FROM AN INDIVIDUAL OR A CORPORATION IS PROHIBITED BY THE OKLAHOMA CONSTITUTION ARTICLE X, SECTION 15 (APPROPRIATIONS — STATE OFFICERS — IMPROVEMENTS OF LEASE PROPERTY) CITE: ARTICLE V, SECTION 55, OPINION NO. 65-328, 74 O.S. 1980 Supp., 285 [74-285](25) (SUSAN TALBOT)